Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 1 of 10 PageID #: 1062



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MICHAEL BEHRENDSEN, Individually and          Case No.: 1-19-cv-00024-DLI-LB
 on behalf of all others similarly situated,
                                               ORAL ARGUMENT REQUESTED
                     Plaintiff,

       v.

 YANGTZE RIVER PORT AND LOGISTICS
 LIMITED, XIANGYAO LIU, XIN ZHENG,
 and TSZ-KIT CHAN,

                     Defendants.




                   DEFENDANTS’ REPLY MEMORANDUM OF LAW
                   IN FURTHER SUPPORT OF MOTION TO DISMISS
                     THE AMENDED CLASS ACTION COMPLAINT




                                                     PHILLIPSON & URETSKY, LLP
                                                     Jonathan Uretsky
                                                     Faun M. Phillipson
                                                     111 Broadway, 8th Floor
                                                     New York, New York 10006
                                                     t: (212) 571-1164
                                                     uretsky@pullp.com
                                                     phillipson@pullp.com

                                                     Counsel for Defendants
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 2 of 10 PageID #: 1063



                              TABLE OF CONTENTS

 I.     PRELIMINARY STATEMENT……………………………………………….. 1

 II.    ARGUMENT IN FURTHER SUPPORT OF DISMISSAL…………………..                  1
        A. Plaintiffs Still Fail to Demonstrate Loss Causation……………………….   1
        B. This Court Has the Authority to Take Judicial Notice……………………    3
        C. Plaintiffs Have Not Properly Plead Scienter………………………………         5

 III.   CONCLUSION…………………………………………………………………. 7




                                        i
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 3 of 10 PageID #: 1064




                                TABLE OF AUTHORITIES

                                            Cases

 Abraham v. Town of Huntington, 2018 WL 2304779 (E.D.N.Y. 2018)………………..               4

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). 7

 Envtl. Servs. v. Recycle Green Servs., 7 F. Supp. 3d 260 (E.D.N.Y. 2014)…………….       4

 Giugliano v. F3 Capitla Partners, LLC, 2015 WL 5124796 (E.D.N.Y. 2015)…………           4

 Koch v. Christie’s Int’l PLC, 699 F.3d 141 (2d Cir. 2012)……………………………..               6

 Salvani v. ADVFN PLC, 50 F. Supp. 3d 459 (S.D.N.Y. 2014)…………………………                   2, 7




                                           Statutes

 Federal Rules of Evidence, Rule 201(b), (c), (d)……………………………………….                     4




                                              ii
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 4 of 10 PageID #: 1065



                                   I. PRELIMINARY STATEMENT

         Defendants Yangtze River Port and Logistics Limited (“YRIV”), Xiangyao Liu (“Liu”),

 Xin Zheng (“Zheng”), Tsz-Kit Chan (“Chan”), James Coleman (“Coleman”) and Harvey

 Leibowitz (“Leibowitz”) 1 (“Individual Defendants” and, with YRIV, the “Defendants”), by and

 through their attorneys, respectfully submit this Reply Memorandum of Law in Further Support

 of their Motion to Dismiss the Amended Class Action Complaint (the “Amended Complaint”).

 For the reasons set forth in the Defendants’ moving papers and as set forth below, it is respectfully

 requested that this Court grant Defendants’ Motion to Dismiss in its entirety and with prejudice.



                   II. ARGUMENT IN FURTHER SUPPORT OF DISMISSAL

 A. Plaintiffs Still Fail to Demonstrate Loss Causation.

         The Amended Complaint relies heavily on The Hindenburg Report, and in fact it is annexed

 as the Amended Complaint’s sole Exhibit. Plaintiffs repeatedly emphasize that as a result of The

 Hindenburg Report, the share value of YRIV stock declined. See e.g., Amended Complaint, ¶157;

 Opposition to Defendants’ Motion to Dismiss (“Plaintiffs’ Opposition”), p. 5.

         Defendants’ Motion to Dismiss points out that the authors of The Hindenburg Report self-

 admittedly were short selling shares of YRIV stock, and thereby were motivated to cause a decline

 in share value. See Motion to Dismiss, p. 2. This is not a fact in dispute. Plaintiffs’ Opposition



 1
   The Amended Class Action Complaint did not contain the names of either James Coleman or Harvey Leibowitz in
 the caption, but the section entitled “Parties” mentioned them. See Amended Class Action Complaint, ¶¶ 30 and 31;
 see also Memorandum of Law in Support of Defendants’ Motion to Dismiss the Amended Class Action Complaint
 (“Motion to Dismiss”) at footnote 1. Defendants’ Motion to Dismiss indicated that, while the Amended Class Action
 Complaint was unclear as to the inclusion of Messrs. Coleman and Leibowitz, to the extent the Court deemed it
 necessary and applicable, the Motion to Dismiss was made on their behalf as well. On or about September 6, 2019,
 Plaintiffs’ filed an Amended Summons naming Messrs. Leibowitz and Coleman as parties. Accordingly, both the
 Motion to Dismiss and the instant Reply in Further Support of Defendants’ Motion to Dismiss are made on behalf of
 all Defendants, including Messrs. Coleman and Leibowitz, whose response to the Amended Summons is the pending
 motion.


                                                        1
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 5 of 10 PageID #: 1066



 states: “Hindenburg did not hide its short position, prominently disclosing it in the report. See

 Exhibit A.” See Plaintiffs’ Opposition, p. 22, fn. 7. Plaintiffs argue that “[t]he accuracy of the

 Hindenburg Report is a factual dispute that cannot be resolved on a motion to dismiss.” Plaintiffs’

 Opposition, p. 7. However, Defendants are not asking this Court to rule on the accuracy of The

 Hindenburg Report; rather, Defendants reference an undisputed fact in the report itself – the

 disclosure set forth in black and white in the report itself that its authors are short YRIV. See

 Amended Complaint, Exh. A, p. 18 of 22. The report specifically states that Hindenburg Research

 “has a short position in all stocks covered herein, and therefore stands to realize significant gains

 in the event that the price of any stock covered herein declines.” Id. This goes directly to the issue

 of loss causation, and the Plaintiffs’ burden to properly plead a direct and immediate connection

 between a risk that is hidden from investors and the subsequent loss suffered by those investors.

 Salvani v. ADVFN PLC, 50 F.Supp.3d 459, 473 (S.D.N.Y. 2014) (“[l]oss causation is the

 requirement that a plaintiff allege that the ‘defendant’s misrepresentation (or other fraudulent

 conduct) proximately caused the plaintiff’s economic loss.”) Here, there can be no direct

 connection between alleged losses and alleged misrepresentations because The Hindenburg

 Report’s “short and distort” scheme was an intervening cause. 2

         The Plaintiffs’ Opposition argues that “the accuracy of the Hindenburg Report is a factual

 dispute that cannot be resolved on a motion to dismiss,” but Defendants are not asking this Court

 to rule on the accuracy of The Hindenburg Report. The Defendants refer to an undisputed fact --

 that Hindenburg Research admitted its short position in YRIV and admitted it would realize




 2
  The Plaintiffs’ Opposition now contends that “the Hindenburg Report was a corrective disclosure.” See Plaintiffs’
 Opposition, p. 22. However, the Alleged Complaint does not once term the Hindenburg Report as a “corrective
 disclosure.” See Amended Complaint.


                                                         2
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 6 of 10 PageID #: 1067



 significant gains if the share value declined -- and draw the Court’s attention to that undisputed

 fact as an intervening act of destruction that undermines Plaintiffs’ ability to plead loss causation.



 B. This Court Has the Authority to Take Judicial Notice.

        Defendants’ Motion to Dismiss also points out that YRIV and its shareholders are currently

 involved in litigation against the authors of The Hindenburg Report for publishing false and

 malicious misrepresentations concerning YRIV. Motion to Dismiss, p. 2. Plaintiffs argue that

 “[t]he Court should not permit Defendants to use their complaint against Hindenburg Research to

 insert their own version of events into the complaint to defeat well-pleaded claims.” Plaintiffs’

 Opposition, p. 7. Again, Defendants are not asking this Court to rule on the allegations in the

 Hindenburg case pending in New York State Supreme Court. Rather, Defendants’ Motion to

 Dismiss points out that by relying on The Hindenburg Report, Plaintiffs are basing their alleged

 misrepresentations (against YRIV and the Individual Defendants) on top of other alleged

 misrepresentations (made by The Hindenburg Report).

        Perhaps in attempt to preserve a pristine image of The Hindenburg Report as best evidence

 of alleged fraud here, the Plaintiffs now argue that “there is no reason” for the Court to consider

 the Complaint in the New York State Supreme Case against Hindenburg Research. Plaintiffs’

 Opposition, p. 8. Defendants are not asking the Court to consider the veracity of those claims, but

 just to take notice of the fact that the claims exist -- allegations of misrepresentation (among other

 things) have been made against Hindenburg Research for the very report on which Plaintiffs rest

 their allegations. See Motion to Dismiss, Exh. B (Majestic Symbol Ltd., et al. v. Hindenburg

 Research, et al., Supreme Court of the State of New York, County of New York, Index No.

 150879/2019).




                                                   3
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 7 of 10 PageID #: 1068



          Contrary to Plaintiffs’ arguments, this Court has the authority to consider the existence of

 the Complaint in the case against Hindenburg Research.

                   “[F]ederal courts have complete discretion to determine whether or not to
                   accept the submission of any material beyond the pleadings offered in
                   conjunction with a Rule 12(b)(6) motion.”

 Abraham v. Town of Huntington, 2018 WL 2304779 at *3 (E.D.N.Y. 2018), quoting Giugliano v.

 F3 Capital Partners, LLC, 14-cv-7240, 2015 WL 5124796 (E.D.N.Y. 2015). 3 The Second Circuit

 has recognized exceptions to Rule 12(b)(6)’s general prohibition against considering materials

 outside the four corners of the Complaint, including “facts of which judicial notice may properly

 be taken under Rule 201 of the Federal Rules of Evidence.” Abraham at *3, quoting Envtl. Servs.

 v. Recycle Green Servs., 7 F.Supp. 3d 260, 270 (E.D.N.Y. 2014). According to the Federal Rules

 of Evidence, Rule 201(b), (c) and (d), the Court may take judicial notice at any stage of the

 proceeding either on its own or at a party’s request, if a fact is not subject to reasonable dispute

 (either because it “is generally known within the trial court’s territorial jurisdiction” or “can be

 accurately and readily determined from sources whose accuracy cannot reasonably be

 questioned”). In sum, the Court has the authority to consider the fact that a Complaint was filed –

 to consider the existence of that Complaint itself – against Hindenburg Research.




 3
   Plaintiffs cite to Abraham to support their argument opposing the Court’s taking of judicial notice of the Complaint
 against Hindenburg Research in Majestic Symbol Ltd., et al. v. Hindenburg Research, et al. In Abraham, Judge Spatt
 addressed the taking of judicial notice and said, as quoted above, that federal courts have complete discretion in
 determining whether to accept certain materials submitted beyond the pleadings in connection with a 12(b)(6) motion.
 While Judge Spatt struck an Affidavit in Abraham, it was for different reasons than the instant matter: first, there was
 a motion to strike pending (which there is not here), and second the stricken Affidavit had failed to certify it was made
 under penalty of perjury, and third the Court determined that it contained statements that were not based on personal
 knowledge, had conclusory allegations, legal arguments and hearsay. Abraham at *4. Judge Spatt then partially
 granted and partially denied the motion to strike regarding another Affidavit, allowing the Court to take judicial notice
 of certain Exhibits: “to demonstrate the existence of such a document or knowledge of a given fact at a particular
 time.” Abraham at *5. That is on point with the instant matter, where Defendants seek the Court’s judicial notice of
 the filing and existence of the Complaint against Hindenburg Research.


                                                            4
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 8 of 10 PageID #: 1069



 C. Plaintiffs Have Not Properly Plead Scienter.

        Defendants’ Motion to Dismiss discusses the Plaintiffs’ failure to properly plead the

 element of scienter, and describes how Plaintiffs (a) failed to plead with any particularity regarding

 the individual defendants, (b) failed to allege conscious misbehavior, and (c) failed to allege

 motive (with motive and opportunity being an alternative to strong circumstantial evidence of

 conscious misbehavior or recklessness). Motion to Dismiss, pp. 19-22.

        Plaintiffs now argue that “the Complaint raises a strong inference that that [sic] the

 Individual Defendants made statements that they, themselves, knew or should have known were

 false.” Plaintiffs’ Opposition, p. 19. Plaintiffs argue that “[a]s Yangtze’s key management, before

 speaking to investors about Yangtze’s operations and results, the Individual Defendants minimally

 had a duty to ensure that the Port Logistics Center and the Company’s land holdings, which formed

 its stated core operations, existed in the first place. ¶¶3, 26, 40-41.” However, that is not what

 those paragraphs of the Amended Complaint say; those paragraphs 3, 26, 40 and 41, cited by the

 Plaintiffs to uphold their argument that they properly plead scienter do not say that the Individual

 Defendants minimally had a duty to ensure that core operations existed in the first place. The

 paragraphs cited by the Plaintiffs actually state:

                3. When Yangtze began trading on U.S. markets in December 2015, it
                claimed to be developing a large infrastructure project (“Port Logistics
                Center”) under China’s “One Belt One Road” initiative through its Chinese
                operating subsidiary, Wuhan Yangtze River Newport Logistics Co., Ltd.
                (“Wuhan Newport”). The Port Logistics Center would purportedly include
                shipping berths for cargo ships, residential and commercial buildings,
                professional logistic supply chain centers, direct access to the Yangtze
                River, Wuhan-Xinjiang-Europe Railway and ground transportation, store
                and processing centers, and IT supporting services.

                26. Defendant Yangtze is a Nevada corporation with headquarters in New
                York City. Yangtze operates through its wholly-owned subsidiary,
                Energetic Mind Limited (“Energetic Mind”), a British Virgin Islands
                corporation, which in turn operates through its wholly-owned subsidiary,



                                                      5
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 9 of 10 PageID #: 1070



                Ricofeliz Capital (HK) Limited (“Ricofeliz Capital”), a Hong Kong
                corporation, which in turn operates through its wholly-owned subsidiary,
                Wuhan Newport, a PRC corporation. Yangtze reached the U.S. markets
                through a reverse merger. Yangtze’s securities trade on NASDAQ under the
                ticker symbol “YRIV.”

                40. In December 2015, Yangtze entered the U.S. stock market through a
                reverse merger with Kirin. Jaclin represented Kirin in the transaction. Kirin
                effectively acquired all of the issued and outstanding ordinary shares of
                Energetic Mind, a British Virgin Islands company. Energetic Mind had a
                wholly owned subsidiary formed under the laws of Hong Kong, Ricofeliz
                Capital. Wuhan Newport, in turn, was the wholly owned subsidiary of
                Ricofeliz Capital. Since the reverse merger, Yangtze has operated through
                Energetic Mind, which operates through Ricofeliz Capital, which operates
                through Wuhan Newport. On January 13, 2016, Yangtze filed a Certificate
                of Amendment to its Articles of Incorporation with the Secretary of the
                State of the State of Nevada, changing its name from “Kirin International
                Holding, Inc.” to “Yangtze River Development Limited.” Effective January
                22, 2016, Company [sic] changed its stock symbol from “KIRI” to
                “YERR.”

                41. According to an 8-K the Defendants filed with the SEC on December
                21, 2015, Wuhan Newport was a developer that was focused on developing
                the Port Logistics Center, a large infrastructure project implemented under
                China’s latest “One Belt One Road” Initiative.

 See Plaintiffs’ Opposition, p. 19 (referencing ¶¶3, 26, 40-41); see also Amended Complaint, ¶¶3,

 26, 40-41. The referenced paragraphs say a lot, but they do not allege scienter and they do not

 stand for the allegations Plaintiffs’ Opposition cites them for; specifically, these paragraphs do not

 at all allege that the Individual Defendants minimally had a duty to ensure the land holdings and

 core operations existed in the first place before speaking to investors. See Amended Complaint,

 p. 19 (lines 15-18).

        Defendants understand that when ruling on a 12(b)(6) Motion to Dismiss, the Court must

 accept all factual allegations in the Complaint as true and draw all reasonable inferences in the

 Plaintiffs’ favor. Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012). But those

 paragraphs above, which Plaintiffs’ Opposition specifically references in support of its scienter




                                                   6
Case 1:19-cv-00024-DLI-LB Document 19 Filed 10/07/19 Page 10 of 10 PageID #: 1071



 fulfillment, do not reference scienter, motive and opportunity or conscious misbehavior or

 recklessness. These pleading failures by the Plaintiffs are what prove fatal to the claims and

 prevent Plaintiffs from “nudg[ing] his claims across the line from conceivable to plausible.”

 Salvani v. ADVFN PLC, 50 F.Supp.3d 459, 470 (S.D.N.Y. 2014), citing Twombly, 550 U.S. 544,

 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

        Defendants also respectfully reiterate and incorporate their previous arguments, that the

 Plaintiff has not plead loss causation, has failed to allege actionable misstatements or omissions,

 has not properly plead scienter, and has no viable claim(s) for control person liability, as set forth

 in the Motion to Dismiss.

                                         III. CONCLUSION

        For the reasons set forth in the Defendants’ moving papers and as set forth herein, it is

 respectfully requested that this Court issue an Order (i) granting Defendants’ Motion to Dismiss

 in its entirety and with prejudice, and (ii) for any such other and further relief that the Court deems

 just and appropriate.


 Dated: October 7, 2019
        New York, New York

                                                                Respectfully submitted,

                                                                PHILLIPSON & URETSKY, LLP



                                                                Jonathan Uretsky
                                                                Faun M. Phillipson
                                                                Phillipson & Uretsky, LLP
                                                                111 Broadway, 8th Floor
                                                                New York, New York 10006
                                                                t: (212) 571-1164

                                                                Counsel for Defendants



                                                   7
